Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 17th May 2022 have been fully considered but they are not persuasive.
Thubert teaches at least the independent claim 1 (and similarly independent claims 6 and 8) as clarified as follows:
a.) The N second routing entries (fig. 4) comprises correspondence between a common route (fig. 1: Europe) and an outbound interface (fig. 1: from Europe, outbounds, to France and Germany); the common bound (“Europe”) indicates two or more routes (France and Germany, 2 routes), the N entries are generated using M routing entries (fig. 6 shows 7 entries) wherein M≥2, N<M, and both N and M are integers (M = 7 which is greater than N = 2).
b.) Each route in the first routing entries comprises a destination address and a mask corresponding to the destination address (fig. 3 masks and dests; fig. 6: source masks), and both the destination address and the mask of each route are binary numbers (fig. 1: binary addresses 1.1.1.1…; fig. 3: mask 22b is binary).
 c.) Obtaining at least one piece of indication information generated when the N second routing entries are generated by using the M first routing entries (col. 5 lines 41-49: the router advertisement resource 48 is configured for adding routing table entries 54 that specify address prefixes that are reachable via a corresponding interface 40 or 42 in response to detecting router advertisement messages from neighboring routers… the router advertisement resource 48 is configured for identifying the aggregation level 20 of the router 14 relative to the tree-based topology within the aggregation realm of the content network 10); and generating a trie based on destination addresses comprised in N routes in the N second routing entries and the at least one piece of indication information (col. 2 line 62 – col. 3 line 2: a tree-based topology within an aggregation realm of a content network… the address prefix has a prescribed prefix length… the egress interface is configured for receiving a packet from a parent router… the routing resource is configured for determining whether a destination address field of the packet has a destination address that specifies a prescribed pluricasting code at a prescribed location relative to the prescribed prefix length; col. 5 lines 13-18: the router advertisement resource 48 is configured for adding routing table entries 54 that specify address prefixes that are reachable via a corresponding interface 40 or 42 in response to detecting router advertisement messages from neighboring routers).	d.) The trie comprises a root node and at least one branch connected to the root node (fig. 1: broadcast service “root” 12 and branches 14a-16f), each branch comprises a plurality of leaf nodes (fig. 1: 14d has leaf nodes 14f,g,16a-d and 14e has leaf nodes 14h,16e-f), the root node and at least one leaf node are provided with the indication information (figs. 2 and 3), and the indication information is used to indicate a bit corresponding to a destination address of a next-layer branch of a node on which the indication information is located (col. 5 lines 22-26: the propagation of the registration request by the routers 14 enable the registration request to be coalesced based on the network hierarchy, optimizing implementation of pluricasting multicasting decisions in root nodes that serve as branch points for traffic flows). 	Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant is welcome to contact the examiner to discuss the case.
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 6 – 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thubert et al (US 7,519,733 B1).
Claim 6. Thubert shows a method (abstract), comprising:  	obtaining N second routing entries, wherein at least one of the N second routing entries comprises a correspondence between a common route and an outbound interface (fig. 1: Broadcast Service to Europe to France and Germany routes, etc.),  	the common route is used to indicate two or more routes, the N second routing entries are generated by using M first routing entries, M≥2, N<M, and both N and M are integers (fig. 5A: steps 100, 112, 114, 116 and 118); and  	each route in the first routing entries comprises a destination address and a mask corresponding to the destination address, and both the destination address and the mask of each route are binary numbers (fig. 3);  	obtaining at least one piece of indication information generated when the N second routing entries are generated by using the M first routing entries (fig. 6); and  	generating a trie based on destination addresses comprised in N routes in the N second routing entries and the at least one piece of indication information (col. 2 line 57 – col. 3 line 8), wherein  	the trie comprises a root node and at least one branch connected to the root node (fig. 1: root 12 and branches 14a-16f), each branch comprises a plurality of leaf nodes, the root node and at least one leaf node are provided with the indication information (figs. 2 and 3), and  	the indication information is used to indicate a bit corresponding to a destination address of a next-layer branch of a node on which the indication information is located (col. 5 lines 9-26).
Claim 7. Thubert shows the method according to claim 6, wherein the generating the trie based on the destination addresses comprised in the N routes in the N second routing entries and the at least one piece of indication information (fig. 6) comprises:  	determining, based on the destination addresses comprised in the N routes, a bit corresponding to each character in the destination addresses (col. 7 line 66 – col. 8 line 15); and  	configuring indication information used to indicate the bit corresponding to each character into a leaf node of an upper-layer branch or a root node that indicates a character of a destination address, to generate the trie (fig. 4).
---------- ---------- ----------
Claim 8 (similarly Claim 1). Thubert shows an apparatus (fig. 1), comprising:  	a processor (fig. 1: broadcast service must have processor(s)) comprising: 	an obtaining unit, configured to obtain M first routing entries, wherein each first routing entry comprises a correspondence between a route and an outbound interface, M≥2, and M is an integer (fig. 1: Broadcast Service to Europe to France and Germany routes, etc.); and  	a generation unit, configured to combine the M first routing entries to generate N second routing entries (figs. 3 and 6), wherein at least one of the N second routing entries comprises a correspondence between a common route and an outbound interface (col. 2 line 57 – col. 3 line 8),  	the common route is used to indicate two or more routes, N<M, and N is an integer (fig. 1: root 12 and branches 14a-16f; figs. 2 and 3).
Claim 9 (similarly Claim 2). Thubert shows the apparatus according to claim 8, wherein the route in the first routing entry comprises  	a destination address and a mask corresponding to the destination address (figs. 5A-5B), and both the destination address and the mask of the route are binary numbers (fig. 6); and  	the generation unit is configured to  	obtain a bit corresponding to each destination address of each route in the M first routing entries (fig. 4); and  	combine the M first routing entries based on a route set corresponding to an outbound interface with a largest quantity of routes and the bit corresponding to each destination address of each route, to generate the N second routing entries (col. 7 line 66 – col. 8 line 15).
---------- ---------- ----------
Allowable Subject Matter
Claims 3, 4, 5, 10, 11, 12, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
1. Guo et al, US 2013/0024649 A1: a method for storing table entries wherein the same segment of each point obtained by splitting the routing table entry according to the range matching policy is extracted as the common part, the different segment of each point is extracted as the different part, and the routing table entry is stored in the hierarchical binary tree in segments.
This action is made FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        10th August 2022